Exhibit 10.2

 

Landry’s Restaurants, Inc.

 

$400,000,000

 

7½% Senior Notes due 2014

 

REGISTRATION RIGHTS AGREEMENT

 

December 28, 2004

 

Wachovia Capital Markets, LLC

Banc of America Securities LLC

Deutsche Bank Securities Inc.

Scotia Capital (USA) Inc.

BB&T Capital Markets, a division of Scott and Stringfellow, Inc.

 

c/o Wachovia Capital Markets, LLC

301 South College Street

Charlotte, North Carolina 28288-0604

 

Ladies and Gentlemen:

 

Landry’s Restaurants Inc, a Delaware corporation (the “Company”) and the
guarantor signatories hereto (the “Guarantors”) confirm their agreement with
Wachovia Capital Markets, LLC (“Wachovia”), Banc of America Securities LLC,
Deutsche Bank Securities Inc., Scotia Capital (USA) Inc. and BB&T Capital
Markets, a division of Scott and Stringfellow, Inc. (together, the “Initial
Purchasers”) on the terms set forth herein.

 

This agreement (the “Registration Rights Agreement” or this “Agreement”) is
being entered into in connection with a certain purchase agreement, dated
December 15, 2004, by and among the Company, the Guarantors party thereto and
the Initial Purchasers (the “Purchase Agreement”), which provides for the
issuance and sale by the Company to the Initial Purchasers of $400,000,000
aggregate principal amount of the Company’s 7½% Senior Notes due 2014 (the
“Notes”) to be unconditionally guaranteed on a senior unsecured basis by the
Guarantors (the “Note Guarantees”). In order to induce the Initial Purchasers to
enter into the Purchase Agreement, the Company and the Guarantors have agreed to
provide the registration rights set forth in this Agreement for the benefit of
the Initial Purchasers and their direct and indirect transferees. The parties
hereby agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 



--------------------------------------------------------------------------------

“Additional Interest” has the meaning set forth in Section 4 hereto.

 

“Affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified person. For purposes of this definition, control of
a person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such person whether by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of New York, New York or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Consummate” means, with respect to a Registered Exchange Offer, the occurrence
of (a) the filing and effectiveness under the Act of the Exchange Offer
Registration Statement relating to the Exchange Notes to be issued in the
Registered Exchange Offer, (b) the maintenance of such Registration Statement as
continuously effective and the keeping of the Registered Exchange Offer open for
a period not less than the minimum period required pursuant to Section 2(c)(ii)
hereof, (c) the Company’s acceptance for exchange of all Transfer Restricted
Notes duly tendered and not validly withdrawn pursuant to the Registered
Exchange Offer and (d) the delivery of Exchange Notes by the Company to the
registrar under the Indenture in the same aggregate principal amount as the
aggregate principal amount of Transfer Restricted Notes duly tendered and not
validly withdrawn by Holders thereof pursuant to the Registered Exchange Offer
and the delivery of such Exchange Notes to such Holders. The term “Consummation”
has a meaning correlative to the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Exchange Notes” means debt securities of the Company, guaranteed by the
Guarantors, substantially identical in all material respects to the Notes other
than issue date (except that the Additional Interest provisions and the transfer
restrictions pertaining to the Notes will be modified or eliminated, as
appropriate), to be issued under the Indenture in connection with the Registered
Exchange Offer.

 

“Exchange Offer Registration Period” means the 180-day period following the
Consummation of the Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement or during which the Company has suspended
the use of the Prospectus contained therein pursuant to Section 2(d); provided,
however, that in the event that all resales of Exchange

 

-2-



--------------------------------------------------------------------------------

Notes (including, subject to the time periods set forth herein, any resales by
Participating Broker-Dealers) covered by such Exchange Offer Registration
Statement have been made, the Exchange Offer Registration Statement need not
thereafter remain continuously effective for such period.

 

“Exchange Offer Registration Statement” means a registration statement of the
Company and the Guarantors on an appropriate form under the Act with respect to
the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Filing Date” has the meaning set forth in Section 2 hereto.

 

“Holder” means any holder from time to time of Transfer Restricted Notes or
Exchange Notes (including the Initial Purchasers).

 

“Indenture” means the indenture relating to the Notes and the Exchange Notes,
dated as of December 28, 2004, among the Company, the Guarantors and Wachovia
Bank, National Association, as trustee, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof.

 

“Initial Purchasers” has the meaning set forth in the preamble hereto.

 

“Issue Date” means December 28, 2004.

 

“Losses” has the meaning set forth in Section 8(d) hereto.

 

“Majority Holders” means the Holders of a majority of the aggregate principal
amount of Transfer Restricted Notes registered under a Registration Statement.

 

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering under a Shelf
Registration Statement.

 

“Notes” has the meaning set forth in the preamble hereto.

 

“Participating Broker-Dealer” means any Holder (which may include one of the
Initial Purchasers) that is a broker-dealer electing to exchange Notes acquired
for its own account as a result of market-making activities or other trading
activities for Exchange Notes.

 

“Private Exchange Notes” has the meaning set forth in Section 2(g) hereof.

 

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the Act or any similar rule that may be adopted by the
Commission), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Transfer Restricted
Notes covered by such Registration Statement, and all amendments and supplements
to the Prospectus.

 

-3-



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

“Registered Exchange Offer” means the proposed offer to the Holders to issue and
deliver to such Holders, in exchange for the Notes, a like aggregate principal
amount of Exchange Notes.

 

“Registration Statement” means any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Transfer Restricted Notes
(including the Note Guarantees) pursuant to the provisions of this Agreement,
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated by reference
therein.

 

“Shelf Registration” means a registration of Transfer Restricted Notes with the
Commission effected pursuant to Section 3 hereof.

 

“Shelf Registration Period” has the meaning set forth in Section 3(c) hereof.

 

“Shelf Registration Statement” means a “shelf” registration statement of the
Company and the Guarantors filed pursuant to the provisions of Section 3 hereof,
which covers some or all of the Transfer Restricted Notes, as applicable, on an
appropriate form under Rule 415 under the Act, or any similar rule that may be
adopted by the Commission, and which may be in the format of an amendment to the
Exchange Offer Registration Statement if permitted by the Commission, all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

 

“Transfer Restricted Notes” means each Note upon original issuance thereof and
at all times subsequent thereto and each Private Exchange Note as to which
Section 3(a)(iii) or Section 3(a)(iv) applies upon original issuance and at all
times subsequent thereto, until in the case of any such Note or Private Exchange
Note, as the case may be, the earliest to occur of (i) the date on which such
Note has been exchanged by a person other than a Participating Broker-Dealer for
an Exchange Note (other than with respect to an Exchange Note as to which
Section 3(a)(iii) or Section 3(a)(iv) apply), (ii) with respect to Exchange
Notes received by Participating Broker-Dealers in the Registered Exchange Offer,
the date on which such Exchange Note has been sold by such Participating
Broker-Dealer by means of the Prospectus contained in the Exchange Offer
Registration Statement, (iii) the date by which a Shelf Registration Statement
covering such Note or Private Exchange Note, as the case may be, has been
declared effective by the Commission and such Note or Private Exchange Note, as
the case may be, has been disposed of in accordance with such effective Shelf
Registration Statement, (iv) the date on which such Note or Private Exchange
Note, as the case may be, can be sold without any limitations under clauses (c),
(e), (f) or (h) of Rule 144 under the Act or any similar rule that may be
adopted by the Commission, (v) the date on which such Note or Private Exchange
Note is transferred to the public pursuant to Rule 144 under the Act or (vi)
such Note or Private Exchange Note, as the case may be, ceases to be outstanding
for purposes of the Indenture.

 

-4-



--------------------------------------------------------------------------------

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means the trustee with respect to the Notes or Exchange Notes, as
applicable, under the Indenture.

 

2. Registered Exchange Offer; Resales of Exchange Notes by Participating
Broker-Dealers; Private Exchange. (a) The Company and the Guarantors shall
prepare and, not later than 120 days from the Issue Date (or, if such 120th day
is not a Business Day, by the first Business Day thereafter), shall file with
the Commission the Exchange Offer Registration Statement with respect to the
Registered Exchange Offer (the date of such filing hereinafter referred to as
the “Filing Date”). The Company and the Guarantors shall use their reasonable
best efforts (i) to cause the Exchange Offer Registration Statement to be
declared effective under the Act within 180 days from the Issue Date (or, if
such 180th day is not a Business Day, by the first Business Day thereafter), and
(ii) to Consummate the Registered Exchange Offer within 210 days from the Issue
Date (or, if such 210th day is not a Business Day, by the first Business Day
thereafter).

 

(b) The objective of such Registered Exchange Offer is to enable each Holder
electing to exchange Transfer Restricted Notes for Exchange Notes (assuming that
such Holder (x) is not an “affiliate” of the Company or the Guarantors within
the meaning of the Act, (y) is not a broker-dealer that acquired the Transfer
Restricted Notes in a transaction other than as a part of its market-making or
other trading activities and (z) if such Holder is not a broker-dealer, acquires
the Exchange Notes in the ordinary course of such Holder’s business, is not
participating in the distribution of the Exchange Notes and has no arrangements
or intentions with any person to make a distribution of the Exchange Notes) to
resell such Exchange Notes from and after their receipt without any limitations
or restrictions under the Act and without material restrictions under the
securities laws of a substantial proportion of the several states of the United
States. Each Holder participating in the Registered Exchange Offer shall be
required to represent to the Company and the Guarantors that at the time of the
Consummation of the Registered Exchange Offer each of the items listed in
subsections (x), (y) and (z) of this Section 2(b) is true.

 

(c) In connection with the Registered Exchange Offer, the Company and the
Guarantors shall:

 

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

 

(ii) keep the Registered Exchange Offer open for acceptance for not less than 30
days (or longer if required by applicable law) after the date notice thereof is
mailed to Holders;

 

(iii) permit Holders to withdraw tendered Notes at any time prior to 5:00 p.m.
New York City time on the last Business Day on which the Registered Exchange
Offer shall remain open;

 

-5-



--------------------------------------------------------------------------------

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York; and

 

(v) comply in all material respects with all applicable laws relating to the
Registered Exchange Offer.

 

(d) The Company and the Guarantors may suspend the use of the Prospectus for a
period not to exceed 30 days in any six-month period or an aggregate of 60 days
in any twelve-month period for valid business reasons (not including avoidance
of their obligations hereunder) to avoid premature public disclosure of a
pending corporate transaction, including pending acquisitions or divestitures of
assets, mergers and combinations and similar events; provided that (i) the
Company and the Guarantors promptly thereafter comply with the requirements of
Section 5(k) hereof, if applicable, (ii) the period during which the
Registration Statement is required to be effective and usable shall be extended
by the number of days during which such Registration Statement was not effective
or usable pursuant to the foregoing provisions and (iii) the Additional Interest
shall accrue on the Notes as provided in Section 4 hereof.

 

(e) As soon as practicable after the Consummation of the Registered Exchange
Offer, the Company and the Guarantors shall:

 

(i) accept for exchange all the Notes validly tendered and not withdrawn
pursuant to the Registered Exchange Offer;

 

(ii) deliver to the Trustee for cancellation all of the Notes so accepted for
exchange; and

 

(iii) cause the Trustee promptly to authenticate and deliver to each Holder
Exchange Notes equal in principal amount to the Transfer Restricted Notes of
such Holder so accepted for exchange.

 

(f) The Initial Purchasers, the Company and the Guarantors acknowledge that,
pursuant to interpretations by the staff of the Commission of Section 5 of the
Act, and in the absence of an applicable exemption therefrom, each Participating
Broker-Dealer is required to deliver a Prospectus in connection with a sale of
any Exchange Notes received by such Participating Broker-Dealer pursuant to the
Registered Exchange Offer in exchange for Transfer Restricted Notes acquired for
its own account as a result of market-making activities or other trading
activities. Accordingly, the Company and the Guarantors will allow Participating
Broker-Dealers and other persons, if any, with similar prospectus delivery
requirements to use the Prospectus contained in the Exchange Offer Registration
Statement during the Exchange Offer Registration Period in connection with the
resale of such Exchange Notes and shall:

 

(i) include the information set forth in (a) Annex A hereto on the cover of the
Prospectus forming a part of the Exchange Offer Registration Statement; (b)
Annex B hereto in the forepart of the Exchange Offer Registration Statement in a
section setting forth details of the Registered Exchange Offer; (c) Annex C
hereto in the plan of distribution section of the Prospectus forming a part of
the Exchange Offer Registration

 

-6-



--------------------------------------------------------------------------------

Statement, and (d) Annex D hereto in the letter of transmittal delivered
pursuant to the Registered Exchange Offer; and

 

(ii) use reasonable best efforts to keep the Exchange Offer Registration
Statement continuously effective (subject to Section 2(d)) under the Act during
the Exchange Offer Registration Period for delivery of the Prospectus included
therein by Participating Broker-Dealers in connection with sales of Exchange
Notes received pursuant to the Registered Exchange Offer, as contemplated by
Section 5(h).

 

(g) In the event that any Initial Purchaser determines that it is not eligible
to participate in the Registered Exchange Offer with respect to the exchange of
Transfer Restricted Notes constituting any portion of an unsold allotment, upon
the effectiveness of the Shelf Registration Statement as contemplated by Section
3 hereof and at the request of such Initial Purchaser, the Company and the
Guarantors shall issue and deliver to such Initial Purchaser, or to the party
purchasing Transfer Restricted Notes registered under the Shelf Registration
Statement from such Initial Purchaser, in exchange for such Transfer Restricted
Notes, a like principal amount of Exchange Notes to the extent permitted by
applicable law (the “Private Exchange Notes”). The Company and the Guarantors
shall take such actions as the Initial Purchasers may reasonably request to
provide, as soon as practicable, a new CUSIP number (if not already obtained)
for such Private Exchange Notes and to cause such CUSIP number to be assigned to
the Private Exchange Notes (or to the maximum aggregate principal amount of the
securities to which such number may be assigned).

 

3. Shelf Registration. (a) If (i) the Company and the Guarantors are not
permitted to file the Exchange Offer Registration Statement or to Consummate the
Registered Exchange Offer because the Registered Exchange Offer is not permitted
by applicable law or Commission policy, (ii) for any other reason the Registered
Exchange Offer is not Consummated within 30 days (or if such 30th day is not a
Business Day, by the first Business Day thereafter) of the Issue Date, (iii) an
Initial Purchaser so requests with respect to Notes acquired by it directly from
the Company and the Guarantors, which have not been resold on or prior to the
30th day (or if such 30th day is not a Business Day, by the first Business Day
thereafter) following the Consummation of the Registered Exchange Offer, (iv)
any Holder notifies the Company and the Guarantors on or prior to the 30th day
(or if such 30th day is not a Business Day, by the first Business Day
thereafter) following the Consummation of the Registered Exchange Offer that (A)
such Holder is not eligible to participate in the Registered Exchange Offer, due
to applicable law or Commission policy, (B) the Exchange Notes such Holder would
receive would not be freely tradable, (C) such Holder is a Participating
Broker-Dealer that cannot publicly resell the Exchange Notes that it acquires in
the Registered Exchange Offer without delivering a Prospectus and the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for resales following the completion of the Registered Exchange Offer,
or (D) the Holder is a broker-dealer and owns Notes it has not exchanged and
that it acquired directly from the Company, one of its Affiliates or the
Guarantors, or (v) in the case where an Initial Purchaser participates in the
Registered Exchange Offer or acquires Private Exchange Notes pursuant to Section
2(g) hereof, an Initial Purchaser does not receive freely tradable Exchange
Notes in exchange for Notes constituting any portion of an unsold allotment and
such Initial Purchaser notifies the Company and the Guarantors on or prior to
the 30th day following the Consummation of the Registered Exchange Offer (it
being understood that, for purposes of

 

-7-



--------------------------------------------------------------------------------

this Section 3, (x) the requirement that the Initial Purchasers deliver a
Prospectus containing the information required by Items 507 and/or 508 of
Regulation S-K under the Act in connection with sales of Exchange Notes acquired
in exchange for such Transfer Restricted Notes shall result in such Exchange
Notes being not “freely tradable” and (y) the requirement that a Participating
Broker-Dealer deliver a Prospectus in connection with sales of Exchange Notes
acquired in the Registered Exchange Offer in exchange for Transfer Restricted
Notes acquired as a result of market-making activities or other trading
activities shall result in such Exchange Notes being not “freely tradable”), the
following provisions shall apply:

 

(b) The Company and the Guarantors shall use their reasonable best efforts to
prepare and file with the Commission a Shelf Registration Statement prior to the
30th day (or if such 30th day is not a Business Day, by the first Business Day
thereafter) following the earliest to occur of (i) the date on which the Company
and the Guarantors determine that they are not permitted to file the Exchange
Offer Registration Statement or to Consummate the Exchange Offer; (ii) 30 days
(or if such 30th day is not a Business Day, by the first Business Day
thereafter) after the Exchange Offer Registration Statement has been declared
effective if the Registered Exchange Offer has not been Consummated by such date
and (iii) the date notice is given pursuant to Section (a)(iii), (iv) or (v)
above (or if either such 30th day is not a Business Day, by the first Business
Day thereafter), and shall use their reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the Commission within 60 days
after such filing (or if such 60th day is not a Business Day, by the first
Business Day thereafter). With respect to Exchange Notes received by any Initial
Purchaser in exchange for Notes constituting any portion of an unsold allotment,
the Company and the Guarantors may, if permitted by current interpretations by
the Commission’s staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Regulation S-K
Items 507 and/or 508, as applicable, in satisfaction of their obligations under
this paragraph (b) with respect thereto, and any such Exchange Offer
Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.

 

(c) The Company and the Guarantors shall use their reasonable best efforts to
keep such Shelf Registration Statement continuously effective (subject to
Section 3(d)) in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earliest of (i) such time as the Notes or Exchange
Notes covered by the Shelf Registration Statement can be sold without any
limitations under clauses (c), (e), (f) and (h) of Rule 144 or similar rule
adopted by the Commission, (ii) two years from the date the Shelf Registration
Statement has been declared effective exclusive of any period during which any
stop order shall be in effect suspending the effectiveness of the Shelf
Registration Statement or during which the Company has suspended the use of the
Prospectus contained therein pursuant to Section 3(d) and (iii) such date as of
which all of the Transfer Restricted Notes have been sold pursuant to the Shelf
Registration Statement (in any such case, such period being called the “Shelf
Registration Period”). The Company and the Guarantors shall be deemed not to
have used their reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Registration Period if it voluntarily takes any
action that would result in Holders of Transfer Restricted Notes covered thereby
not being able to offer and sell such notes during that period, unless such
action is (x) required by applicable law or (y) pursuant to Section 3(d) hereof,
and, in either case, so

 

-8-



--------------------------------------------------------------------------------

long as the Company and the Guarantors promptly thereafter comply with the
requirements of Section 5(k) hereof, if applicable.

 

(d) The Company and the Guarantors may suspend the use of the Prospectus for a
period not to exceed 30 days in any six-month period or an aggregate of 60 days
in any twelve-month period for valid business reasons (not including avoidance
of their obligations hereunder) or to avoid premature public disclosure of a
pending corporate transaction, including pending acquisitions or divestitures of
assets, mergers and combinations and similar events; provided that (i) the
Company and the Guarantors promptly thereafter comply with the requirements of
Section 5(k) hereof, if applicable, (ii) the period during which the
Registration Statement is required to be effective and usable shall be extended
by the number of days during which such Registration Statement was not effective
or usable pursuant to the foregoing provisions and (iii) the Additional Interest
shall accrue on the Notes as provided in Section 4 hereof.

 

(e) No Holder of Transfer Restricted Notes may include any of its Transfer
Restricted Notes in any Shelf Registration Statement pursuant to this Agreement
unless and until such Holder furnishes to the Company and the Guarantors in
writing, within 15 days after receipt of a request therefor, such information as
the Company and the Guarantors may reasonably request for use in connection with
any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein. No Holder of Transfer Restricted Notes shall be entitled to
Additional Interest pursuant to Section 4 hereof unless and until such Holder
shall have provided all such reasonably requested information. Each Holder of
Transfer Restricted Notes as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company and the Guarantors all
information required to be disclosed in order to make the information previously
furnished to the Company and the Guarantors by such Holder not misleading.

 

4. Additional Interest. (a) The parties hereto agree that Holders of Transfer
Restricted Notes will suffer damages if the Company or the Guarantors fail to
perform their obligations under Section 2 or Section 3 hereof and that it would
not be feasible to ascertain the extent of such damages. Accordingly, in the
event that (i) the applicable Registration Statement is not filed with the
Commission on or prior to the date specified herein for such filing, (ii) the
applicable Registration Statement has not been declared effective by the
Commission on or prior to the date specified herein for such effectiveness after
such obligation arises, (iii) if the Registered Exchange Offer is required to be
Consummated hereunder, the Registered Exchange Offer has not been Consummated by
the Company and the Guarantors within the time period set forth in Section 2(a)
hereof, (iv) prior to the end of the Exchange Offer Registration Period or the
Shelf Registration Period, the Commission shall have issued a stop order
suspending the effectiveness of the Exchange Offer Registration Statement or the
Shelf Registration Statement, as the case may be, or proceedings have been
initiated with respect to the Registration Statement under Section 8(d) or 8(e)
of the Act or (v) the Company and the Guarantors shall have suspended the use of
the Prospectus in excess of the time periods permitted under Section 2(d) or
3(d) (each such event referred to in clauses (i) through (v), a “Registration
Default”), then additional interest with respect to the Transfer Restricted
Notes (“Additional Interest”) will accrue with respect to the first 90-day
period immediately following the occurrence of such Registration Default in an
amount equal to 0.5% per annum per $1,000 principal amount of such Notes and
will increase by an additional 0.5% per annum per $1,000 principal amount of
such

 

-9-



--------------------------------------------------------------------------------

Notes for each subsequent 90-day period until such Registration Default has been
cured, up to an aggregate maximum amount of Additional Interest of 1.0% per
annum per $1,000 principal amount of Notes for all Registration Defaults.
Following the cure of a Registration Default, the accrual of Additional Interest
with respect to such Registration Default will cease and upon the cure of all
Registration Defaults the accrual of all Additional Interest will cease and the
interest rate on the Notes shall thereafter be the coupon rate. Notwithstanding
anything to the contrary in this Section 4(a), the Company and the Guarantors
shall not be required to pay Additional Interest to a Holder of Restricted
Transfer Notes if such Holder failed to comply with its obligations to make the
representations set forth in the second sentence of Section 2(b) or provide the
requested information pursuant to Section 3(e).

 

(b) The Company shall notify the Trustee and paying agent under the Indenture
(or the trustee and paying agent under such other indenture under which any
Transfer Restricted Notes are issued) immediately upon the happening of each and
every Registration Default. The Company and the Guarantors shall pay the
Additional Interest due on the Transfer Restricted Notes by depositing with the
paying agent (which shall not be the Company or the Guarantors for these
purposes) for the Transfer Restricted Notes, in trust, for the benefit of the
Holders thereof, prior to 11:00 a.m. on the next interest payment date specified
in the Indenture (or such other indenture), sums sufficient to pay the
Additional Interest then due. The Additional Interest due shall be payable on
each interest payment date specified by the Indenture (or such other indenture)
to the record holders entitled to receive the interest payment to be made on
such date. Each obligation to pay Additional Interest shall be deemed to accrue
from and include the date of the applicable Registration Default to, but
excluding, the relevant interest payment date.

 

(c) The parties hereto agree that the Additional Interest provided for in this
Section 4 constitutes a reasonable estimate of the damages that will be suffered
by Holders of Transfer Restricted Notes by reason of the happening of any
Registration Default and are intended to and shall constitute the sole remedy
for damages that will be suffered by the Holders of the Transfer Restricted
Notes by reason of any of the failures listed in Section 4(a).

 

(d) All Additional Interest which has accrued pursuant to this Section 4 and
which is outstanding with respect to any Transfer Restricted Note shall remain
outstanding until paid in full (notwithstanding termination of this Agreement,
Consummation of the Registered Exchange Offer or cessation of effectiveness of
the Shelf Registration Period).

 

5. Registration Procedures. In connection with any Exchange Offer Registration
Statement, and, to the extent applicable, any Shelf Registration Statement, the
following provisions shall apply:

 

(a) The Company and the Guarantors shall furnish to the Initial Purchasers,
prior to the filing thereof with the Commission, a copy of any Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein and shall reflect in each such document, when
so filed with the Commission, such comments as the Initial Purchasers reasonably
may propose.

 

-10-



--------------------------------------------------------------------------------

(b) The Company and the Guarantors shall ensure that:

 

(i) any Registration Statement and any amendment thereto and any Prospectus
contained therein and any amendment or supplement thereto complies in all
material respects with the Act;

 

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and

 

(iii) any Prospectus forming part of any Registration Statement, including any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

provided that no representation or agreement is made hereby with respect to
information with respect to the Initial Purchasers, any Underwriter or any
Holder required to be included in any Registration Statement or Prospectus
pursuant to the Act or provided by the Initial Purchasers, any Holder or any
Underwriter specifically for inclusion in any Registration Statement or
Prospectus.

 

(c) (1) The Company and the Guarantors shall advise the Initial Purchasers and,
in the case of a Shelf Registration Statement, the Holders of Transfer
Restricted Notes covered thereby, and, if requested by the Initial Purchasers or
any such Holder, confirm such advice in writing:

 

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective; and

 

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the Prospectus included therein or for additional
information.

 

(2) The Company and the Guarantors shall advise the Initial Purchasers and, in
the case of a Shelf Registration Statement, the Holders of Transfer Restricted
Notes covered thereby, and, in the case of an Exchange Offer Registration
Statement, any Participating Broker-Dealer that has provided in writing to the
Company a telephone or facsimile number and address for notices, and, if
requested by the Initial Purchasers or any such Holder or Participating
Broker-Dealer, confirm such advice in writing:

 

(i) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

 

(ii) of the receipt by the Company or the Guarantors of any notification with
respect to the suspension of the qualification of the Transfer Restricted Notes
included in any Registration Statement for sale in any

 

-11-



--------------------------------------------------------------------------------

jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(iii) of the happening of any event that requires the making of any changes in
the Registration Statement or the Prospectus so that, as of the date of the
issuance of such advice, the statements therein are not misleading and do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading (which advice shall be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made).

 

(d) The Company and the Guarantors shall use their reasonable best efforts to
obtain the withdrawal of any order suspending the effectiveness of any
Registration Statement at the earliest possible time.

 

(e) The Company and the Guarantors shall furnish to each Holder of Transfer
Restricted Notes included within the coverage of any Shelf Registration
Statement, without charge, at least one copy of such Shelf Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, and, if the Holder so requests in writing, all
exhibits thereto (including those incorporated by reference).

 

(f) The Company and the Guarantors shall, during the Shelf Registration Period,
deliver to each Holder of Transfer Restricted Notes included within the coverage
of any Shelf Registration Statement, without charge, as many copies of the
Prospectus (including any preliminary Prospectus) included in such Shelf
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request; and the Company and the Guarantors consent to the use of
the Prospectus (including any preliminary prospectus) or any amendment or
supplement thereto by each of the selling Holders of Transfer Restricted Notes
in connection with the offering and sale of the Transfer Restricted Notes
covered by the Prospectus or any amendment or supplement thereto.

 

(g) The Company and the Guarantors shall furnish to each Participating
Broker-Dealer that so requests, without charge, at least one copy of the
Exchange Offer Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, any documents incorporated by
reference therein and, if the Participating Broker-Dealer so requests in
writing, all exhibits thereto (including those incorporated by reference).

 

(h) The Company and the Guarantors shall, during the Exchange Offer Registration
Period and pursuant to the requirements of the Act for the resale of the
Exchange Notes during the period in which a prospectus is required to be
delivered under the Act (including any Commission no-action letters relating to
the Registered Exchange Offer), deliver to each Participating Broker-Dealer,
without charge, as many copies of the Prospectus (including any preliminary
Prospectus) included in such Exchange Offer

 

-12-



--------------------------------------------------------------------------------

Registration Statement and any amendment or supplement thereto as such
Participating Broker-Dealer may reasonably request; and the Company and the
Guarantors consent to the use of the Prospectus (including any preliminary
prospectus) or any amendment or supplement thereto by any such Participating
Broker-Dealer in connection with the offering and sale of the Exchange Notes, as
provided in Section 2(f) above.

 

(i) Prior to the Registered Exchange Offer or any other offering of Transfer
Restricted Notes pursuant to any Registration Statement, the Company and the
Guarantors shall use reasonable best efforts to register, qualify or cooperate
with the Holders of Transfer Restricted Notes included therein and their
respective counsel in connection with the registration or qualification of such
Transfer Restricted Notes for offer and sale under the securities or blue sky
laws of such states as any such Holders reasonably request in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Transfer Restricted Notes covered by such
Registration Statement; provided, however, neither the Company nor the
Guarantors will be required to qualify generally to do business in any
jurisdiction in which it is not then so qualified, to file any general consent
to service of process or to take any action which would subject it to general
service of process or to taxation in any such jurisdiction where it is not then
so subject.

 

(j) The Company and the Guarantors shall cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Notes to be sold pursuant to any Registration Statement free
of any restrictive legends and in denominations and registered in such names as
Holders may appropriately request prior to sales of Transfer Restricted Notes
pursuant to such Registration Statement.

 

(k) Upon the occurrence of any event contemplated by Section 2(d), 3(d) or
paragraph (c)(2)(iii) of this Section 5, the Company and the Guarantors shall
promptly prepare and file a post-effective amendment to any Registration
Statement or an amendment or supplement to the related Prospectus or any other
required document so that, as thereafter delivered to purchasers of the Transfer
Restricted Notes included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(l) Prior to effective date of any Registration Statement hereunder, the Company
and the Guarantors shall take such actions as the Initial Purchasers may
reasonably request to provide, as soon as practicable, a new CUSIP number (if
not already obtained) for the Transfer Restricted Notes or Exchange Notes
registered under such Registration Statement. The Company and the Guarantors
shall use their reasonable best efforts to cause The Depository Trust Company
(“DTC”) on the first Business Day following the effective date of any
Registration Statement hereunder or as soon as possible thereafter to (i) cause
such new CUSIP number to be assigned to the Transfer Restricted Notes or
Exchange Notes (or to the maximum aggregate principal amount of the securities
to which such number may be assigned) and (ii) remove any applicable stop or
restriction on DTC’s system with respect to the Transfer Restricted Notes or
Exchange

 

-13-



--------------------------------------------------------------------------------

Notes, as the case may be, which efforts shall include delivery to DTC of a
letter executed by the Company substantially in the form of Annex E hereto.

 

(m) The Company and the Guarantors shall use their reasonable best efforts to
comply with all applicable rules and regulations of the Commission and shall
make generally available to the security holders as soon as practicable after
the effective date of the applicable Registration Statement an earnings
statement satisfying the provisions of Section 11(a) of the Act and Rule 158
promulgated thereunder.

 

(n) The Company and the Guarantors shall use reasonable best efforts to cause
the Indenture to be qualified under the Trust Indenture Act in a timely manner.

 

(o) The Company and the Guarantors may require each Holder of Transfer
Restricted Notes to be sold pursuant to any Shelf Registration Statement to
furnish to the Company and the Guarantors such information regarding the Holder
and the distribution of such Transfer Restricted Notes as may, from time to
time, be reasonably required by the Act, and the obligations of the Company and
the Guarantors to any Holder hereunder shall be expressly conditioned on the
compliance of such Holder with such request.

 

(p) The Company and the Guarantors shall, if requested, promptly incorporate in
a Prospectus supplement or post-effective amendment to a Shelf Registration
Statement (i) such information as the Majority Holders or, if the Transfer
Restricted Notes are being sold in an underwritten offering, as the Managing
Underwriters and the Majority Holders, reasonably provide to the Company or the
Guarantors in writing for inclusion in the Shelf Registration Statement, or
Prospectus, and (ii) such information as a Holder may reasonably provide from
time to time to the Company or the Guarantors in writing for inclusion in a
Prospectus or any Shelf Registration Statement, in the case of clause (i) or
(ii) above, concerning such Holder and/or underwriter and the distribution of
such Holder’s Transfer Restricted Notes and, in either case, shall make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after being notified in writing of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.

 

(q) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall enter into such agreements (including underwriting agreements)
and take all other customary and appropriate actions as may be reasonably
requested in order to expedite or facilitate the registration or the disposition
of any Transfer Restricted Notes, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 8 (or such other provisions and procedures reasonably acceptable to
the Majority Holders and the Managing Underwriters, if any, with respect to all
parties to be indemnified pursuant to Section 8).

 

-14-



--------------------------------------------------------------------------------

(r) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall:

 

(i) make reasonably available for inspection by the Holders of Transfer
Restricted Notes to be registered thereunder, any Managing Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
Managing Underwriter, all relevant financial and other records, pertinent
corporate documents and properties of the Company and any of its subsidiaries
reasonably requested by such persons;

 

(ii) cause the Company’s and the Guarantors’ officers, directors and employees
to supply all relevant information reasonably requested by the Holders or any
such Managing Underwriter, attorney, accountant or agent in connection with any
such Registration Statement as is customary for similar due diligence
examinations; provided, however, that any information that is designated in
writing by the Company and the Guarantors as confidential at the time of
delivery of such information shall be kept confidential by the Holders or any
such Managing Underwriter, attorney, accountant or agent, unless (x) disclosure
thereof is made in connection with a court proceeding or required by law;
provided that each Holder and any such Managing Underwriter, attorney,
accountant or agent will, upon learning that disclosure of such information is
sought in a court proceeding or required by law, give notice to the Company and
the Guarantors with enough time to allow the Company and the Guarantors to
undertake appropriate action to prevent disclosure at the Company’s and the
Guarantors’ sole expense, or (y) such information has previously been made or
becomes available to the public generally through the Company, the Guarantors or
through a third party without an accompanying obligation of confidentiality or
failure to safeguard such disclosure;

 

(iii) make such representations and warranties to the Holders of Transfer
Restricted Notes registered thereunder and the Managing Underwriters, if any, in
form, substance and scope as are customarily made by the Company and the
Guarantors to Managing Underwriters and covering matters including, but not
limited to, those set forth in the Purchase Agreement;

 

(iv) obtain opinions of counsel to the Company and the Guarantors and updates
thereof (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Managing Underwriters, if any) addressed to each
selling Holder and the Managing Underwriters, if any, covering such matters as
are customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and Managing
Underwriters;

 

(v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company and the Guarantors (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each selling Holder of the Transfer

 

-15-



--------------------------------------------------------------------------------

Restricted Notes covered by such Shelf Registration Statement (provided such
Holder furnishes the accountants with such representations as the accountants
customarily require in similar situations) and the Managing Underwriters, if
any, in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with primary underwritten offerings; and

 

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders and the Managing Underwriters, if any, including those to
evidence compliance with Section 5(i) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company and the Guarantors.

 

The foregoing actions set forth in this Section 5(r) shall be performed at (i)
the effectiveness of such Shelf Registration Statement and each post-effective
amendment thereto and (ii) each closing under any underwriting or similar
agreement as and to the extent required thereunder.

 

(s) The Company and the Guarantors shall, if and to the extent required under
the Act and/or the Trust Indenture Act and the rules and regulations thereunder
in order to register the Note Guarantee under the Act and qualify the Indenture
under the Trust Indenture Act, cause each guarantor, if any, to sign any
Registration Statement and take all other action necessary to register the Note
Guarantee under the applicable Registration Statement.

 

(t) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Registered Exchange Offer is permitted by applicable law, the
Company and the Guarantors hereby agree to seek a no-action letter or other
favorable decision from the Securities Exchange Commission (the “Commission”)
allowing the Company and the Guarantors to consummate a Registered Exchange
Offer for such Transfer Restricted Notes. The Company and the Guarantors each
hereby agrees to pursue the issuance of such a decision to the Commission staff
level but shall not be required to take commercially unreasonable action to
effect a change of Commission policy. The Company and the Guarantors each hereby
agrees, however, to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission staff an analysis prepared by counsel
to the Company setting forth the legal bases, if any, upon which such counsel
has concluded that such a Registered Exchange Offer should be permitted and (C)
diligently pursue a favorable resolution by the Commission staff of such
submission.

 

6. Registration Expenses. The Company and the Guarantors shall bear all
reasonable fees and expenses (including the reasonable fees and expenses, if
any, of Shearman & Sterling LLP, counsel for the Initial Purchasers, incurred in
connection with the Registered Exchange Offer) incurred in connection with the
performance of their obligations under Sections 2, 3, 4 and 5 hereof (other than
brokers’, dealers’ and underwriters’ discounts and commissions and brokers’,
dealers’ and underwriters’ counsel fees) and, in connection with the Shelf
Registration Statement, shall reimburse the Holders for the reasonable fees and
disbursements of Shearman & Sterling LLP to act as counsel for the Holders in
connection therewith.

 

-16-



--------------------------------------------------------------------------------

7. Rules 144 and 144A. The Company shall use reasonable best efforts to file the
reports required to be filed by it under the Act and the Exchange Act in a
timely manner and, if at any time the Company is not required to file such
reports, it will, upon the request of any Holder of Transfer Restricted Notes,
make publicly available the applicable information necessary to permit sales of
their securities pursuant to Rules 144 and 144A (or any successor rule adopted
by the Commission). The Company covenants that it will take such further action
as any Holder of Transfer Restricted Notes may reasonably request, all to the
extent required from time to time to enable such Holder to sell Transfer
Restricted Notes without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4) if applicable). The Company will provide a copy
of this Agreement to prospective purchasers of Transfer Restricted Notes
identified to the Company by the Initial Purchasers upon request. Upon the
request of any Holder of Transfer Restricted Notes, the Company shall deliver to
such Holder a written statement as to whether it has complied with such
requirements.

 

8. Indemnification and Contribution. (a) (i) In connection with any Registration
Statement, the Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless each Holder of Transfer Restricted Notes covered
thereby, the directors, officers, employees and agents of each such Holder and
each person who controls any such Holder within the meaning of either the Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement as originally filed or in any amendment thereof, in any
preliminary Prospectus or Prospectus or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and agree to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company and the
Guarantors will not be liable in any case to the extent that any such loss,
claim, damage or liability arises out of or is based upon (A) any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information relating to
the Holder furnished to the Company and the Guarantors by or on behalf of any
such Holder specifically for inclusion therein and, with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to any Registration Statement, to the extent
that a prospectus relating to such Notes was required to be delivered by such
Holder or Participating Broker-Dealer under the Act in connection with such
purchase, there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Notes to such person, a copy of the final
prospectus that corrects such untrue statement or alleged untrue statement or
omission or alleged omission if the Company had previously furnished copies
thereof to such Holder or Participating Broker-Dealer or (B) use of a
Registration Statement or the related Prospectus during a period when a stop
order has been issued in respect of such Registration Statement or any
proceedings for that purpose have been initiated or use of a Prospectus when use
of such Prospectus has been suspended pursuant to Section 2(d), 3(d) or 5(c)(2);
provided that in each case, that such Holder received prior notice of such stop
order,

 

-17-



--------------------------------------------------------------------------------

initiation of proceedings or suspension from the Company; and such Holder is
required to but does not deliver a Prospectus or the then-current Prospectus.
This indemnity agreement will be in addition to any liability that the Company
and the Guarantors may otherwise have.

 

(ii) The Company and the Guarantors also agree to indemnify or contribute to
Losses, as provided in Section 8(d), of any Managing Underwriters of Transfer
Restricted Notes registered under a Registration Statement, their officers and
directors and each person who controls such Managing Underwriters on
substantially the same basis as that of the indemnification of the selling
Holders provided in this Section 8(a) and shall, if requested by any Holder,
enter into an underwriting agreement reflecting such agreement, as provided in
Section 5(q) hereof.

 

(b) Each Holder of Transfer Restricted Notes covered by a Registration Statement
severally agrees to indemnify and hold harmless the Company and the Guarantors
and their respective directors, officers, employees and agents and each person
who controls either of the Company or the Guarantors within the meaning of
either the Act or the Exchange Act to the same extent as the foregoing indemnity
from the Company and the Guarantors to each such Holder, but only with reference
to written information relating to such Holder furnished to the Company and the
Guarantors by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity, or improper use by the Holder
of a Registration Statement or the related Prospectus during a period when a
stop order has been issued in respect of such Registration Statement or any
proceedings for that purpose have been initiated or use of a Prospectus when use
of such Prospectus has been suspended pursuant to Section 2(d), 3(d) or 5(c)(2);
provided that in each case, that such Holder received prior notice of such stop
order, initiation of proceedings or suspension from the Company. This indemnity
agreement will be in addition to any liability which any such Holder or person
may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified parties collectively shall have the right to
employ one separate counsel (in addition to local counsel), and the indemnifying
party shall bear the reasonable fees, costs and expenses of such separate
counsel (and local counsel) if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such

 

-18-



--------------------------------------------------------------------------------

counsel with a conflict of interest, (ii) the actual or potential defendants in,
or targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded,
based on the advice of outside counsel, that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, (iii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of the
institution of such action or (iv) the indemnifying party shall have authorized
the indemnified party to employ separate counsel at the expense of the
indemnifying party; provided further, that the indemnifying party shall not be
responsible for the fees and expenses of more than one separate counsel
(together with the appropriate local counsel) representing all the indemnified
parties under paragraph (a) or paragraph (b) above. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such indemnified party.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall have a joint and several obligation
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Holder or such other indemnified
person, as the case may be, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The relative benefits received by the Company and the
Guarantors on the one hand and the Holders on the other with respect to the
offering and such sale shall be deemed to be in the same proportion as the sum
of the net proceeds from the original issuance of the Notes received by the
Company, on the one hand, bear to the total proceeds received by the Holder with
respect to its sale of Transfer Restricted Securities, on the other. Benefits
received by any Managing Underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement that resulted in such
Losses. The amount paid by an indemnified party as a result of

 

-19-



--------------------------------------------------------------------------------

the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 8(d), the Holders of the
Transfer Restricted Notes shall in no case be required to contribute any amount
in excess of the amount by which the net proceeds received by such Holders from
the sale of the Transfer Restricted Notes pursuant to a Registration Statement
exceeds the amount of damages which such Holders have otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission and in no case shall any Managing Underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
Transfer Restricted Notes purchased by such Managing Underwriter under the
Registration Statement which resulted in such Losses pursuant to the terms of
this Agreement. The parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation that does not take into account the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an indemnified party within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of such indemnified
party shall have the same rights to contribution as such indemnified party, and
each person who controls the Company or the Guarantors within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of the Company or the Guarantors shall have the same rights to
contribution as the Company and the Guarantors, subject in each case to the
applicable terms and conditions of this paragraph (d).

 

(e) The provisions of this Section 8 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder, the Company,
the Guarantors or any of the officers, directors or controlling persons referred
to in Section 8 hereof, and will survive the sale by a Holder of Transfer
Restricted Notes covered by a Registration Statement.

 

9. Underwritten Registrations.

 

If any of the Transfer Restricted Notes covered by any Shelf Registration
statement are to be sold in an underwritten offering, the Managing Underwriter
that will administer the offering will be selected by the Majority Holders of
such Transfer Restricted Notes included in such offering, subject to the consent
of the Company not to be unreasonably withheld; it being expressly agreed that
Wachovia is an acceptable Managing Underwriter to the Company and such Holders
shall be responsible for all underwriting commissions and discounts in
connection therewith.

 

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Notes on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

-20-



--------------------------------------------------------------------------------

10. Miscellaneous. (a) No Inconsistent Agreements. The Company and the
Guarantors have not, as of the date hereof, entered into nor shall they, on or
after the date hereof, enter into any agreement that is inconsistent with the
rights granted to the Holders herein or otherwise conflicts with the provisions
hereof.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company and the Guarantors have obtained the
written consent of the Majority Holders; provided that additional Guarantors may
become parties to this Agreement pursuant to Section 10(h) hereof by executing
an amendment hereto, which need not be signed by any of the other parties hereto
to become effective. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of the Holders whose securities are being sold
pursuant to an Exchange Offer Registration Statement or a Shelf Registration
Statement and that does not directly or indirectly affect, impair, limit or
compromise the rights of other Holders may be given by Holders of at least a
majority in aggregate principal amount of the applicable notes being sold
pursuant to such registration statement.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier, or air courier guaranteeing overnight delivery:

 

(i) if to the Initial Purchasers, as follows:

 

Wachovia Capital Markets, LLC

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288-0604

Fax: (704) 383-6596

Attention: High Yield Capital Markets

 

with a copy to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Fax: (212) 848-7179

Attention: Christopher Paci

 

(ii) if to any other Holder, at the most current address given by such Holder to
the Company and the Guarantors in accordance with the provisions of this Section
10(c), which address initially is, with respect to each Holder, the address of
such Holder maintained by the registrar under the Indenture, with a copy in like
manner to the Initial Purchasers; and

 

-21-



--------------------------------------------------------------------------------

(iii) if to the Company or the Guarantors, as follows:

 

Landry’s Restaurants, Inc

1510 West Loop South

Houston, Texas 77027

Fax: 713-386-7070

Attention: Steven L. Scheinthal

 

With a copy to:

 

Haynes and Boone LLP

1 Houston Center,

1221 McKinney Street

Suit 2100

Houston, Texas 77010

Fax: 713-236-5652

Attention: Arthur S. Berner

 

All such notices and communications shall be deemed to have been duly given when
received, if delivered by hand or air courier, and when sent, if sent by
first-class mail, telex or telecopier.

 

The Company and the Guarantors by notice to the others may designate additional
or different addresses for subsequent notices or communications.

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company or the
Guarantors thereto, subsequent Holders. The Company and the Guarantors hereby
agree to extend the benefits of this Agreement to any Holder that acquired the
applicable Notes from a Holder and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(g) Governing Law and Consent to Jurisdiction. This agreement shall be governed
by and construed in accordance with the laws of the State of New York. The
Company and the Guarantors (x) submit to the nonexclusive jurisdiction of the
courts of the State of New York and of the United States sitting in the Borough
of Manhattan in respect of any action, claim or proceeding (“Proceeding”)
arising out of or relating to this Agreement or the transactions contemplated
hereby, (y) irrevocably waive, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of venue of
any Proceeding in the

 

-22-



--------------------------------------------------------------------------------

Supreme Court of the State of New York, County of New York, or the United States
District Court for the Southern District of New York, and any claim that any
Proceeding in any such court has been brought in an inconvenient forum, and (z)
agree that any service of process or other legal summons in connection with any
Proceeding may be served on it by mailing a copy thereof by registered mail, or
a form of mail substantially equivalent thereto, postage prepaid, addressed to
the served party at its address as provided for in Section 10(c). Nothing in
this section shall affect the right of the parties to serve process in any other
manner permitted by law.

 

(h) Obligations of New Subsidiary Guarantors. If any person becomes a Subsidiary
Guarantor (as defined in the Indenture) after the date hereof and while the
Company has continuing obligations under this Agreement, the Company will cause
such person to become a party hereto including for purposes of registration
obligations, the guarantee of Additional Interest on a joint and several basis
and indemnification and contribution pursuant to Section 8.

 

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

(j) Notes Held by the Company, Etc. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Transfer Restricted Notes or
Exchange Notes is required hereunder, Transfer Restricted Notes or Exchange
Notes held by the Company, the Guarantors or any of their respective Affiliates
(other than subsequent Holders of Transfer Restricted Notes or Exchange Notes if
such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Notes) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.

 

[The remainder of this page is intentionally left blank.]

 

-23-



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth this Agreement between
and among the Company, the Guarantors and the Initial Purchasers.

 

Very truly yours,

LANDRY’S RESTAURANTS, INC.

By:        

Name:

 

Steven L. Scheinthal

   

Title:

  Executive Vice President, Secretary and General Counsel

C. A. MUER CORPORATION

CAPT. CRAB’S TAKE-AWAY OF 79TH STREET, INC.

CHLN, INC.

CHLN—IDAHO, INC.

CHLN—MARYLAND, INC.

CRAB ADDISON, INC.

CRAB HOUSE, INC.

CRYO REALTY, CORP.

CRYOTECH INDUSTRIES OF NORTH CAROLINA, INC.

FSI DEVCO, INC.

FSI RESTAURANT DEVELOPMENT, LTD.

   

BY:

  Saltgrass, Inc., General Partner of FSI Restaurant Development, Ltd.

HOSPITALITY HEADQUARTERS, INC.

HOUSTON AQUARIUM, INC.

INN AT THE BALLPARK CATERING, INC.

JOE’S CRAB SHACK—DELAWARE, INC.

JOE’S CRAB SHACK—SAN DIEGO, INC.

LANDRY’S CRAB SHACK, INC.

LANDRY’S DEVELOPMENT, INC.

LANDRY’S DOWNTOWN AQUARIUM, INC.

LANDRY’S G.P., INC.

LANDRY’S LIMITED, INC.

LANDRY’S MANAGEMENT, L.P.

   

BY:

  Landry’s G.P., Inc., General Partner of Landry’s Management, L.P.

LANDRY’S PESCE, INC.

LANDRY’S SEAFOOD HOUSE—ADDISON, INC.

LANDRY’S SEAFOOD HOUSE—ALABAMA, INC.

LANDRY’S SEAFOOD HOUSE—ARIZONA, INC.

LANDRY’S SEAFOOD HOUSE—ARLINGTON, INC.

LANDRY’S SEAFOOD HOUSE—AUSTIN, INC.

LANDRY’S SEAFOOD HOUSE—BELLEVUE, INC.

 

-24-



--------------------------------------------------------------------------------

LANDRY’S SEAFOOD HOUSE—BILOXI, INC. LANDRY’S SEAFOOD HOUSE—COLORADO, INC.
LANDRY’S SEAFOOD HOUSE—DELAWARE, INC. LANDRY’S SEAFOOD HOUSE—FLORIDA, INC.
LANDRY’S SEAFOOD HOUSE—GEORGIA, INC. LANDRY’S SEAFOOD HOUSE—HAMPTON, INC.
LANDRY’S SEAFOOD HOUSE—ILLINOIS, INC. LANDRY’S SEAFOOD HOUSE—INDIANA, INC.
LANDRY’S SEAFOOD HOUSE—KANSAS, INC. LANDRY’S SEAFOOD HOUSE—KENTUCKY, INC.
LANDRY’S SEAFOOD HOUSE—LAFAYETTE, INC. LANDRY’S SEAFOOD HOUSE—LITTLE ROCK, INC.
LANDRY’S SEAFOOD HOUSE—MARYLAND, INC. LANDRY’S SEAFOOD HOUSE—MEMPHIS, INC.
LANDRY’S SEAFOOD HOUSE—MICHIGAN, INC. LANDRY’S SEAFOOD HOUSE—MINNESOTA, INC.
LANDRY’S SEAFOOD HOUSE—MISSOURI, INC. LANDRY’S SEAFOOD HOUSE—NEVADA, INC.
LANDRY’S SEAFOOD HOUSE—NEW JERSEY, INC. LANDRY’S SEAFOOD HOUSE—NEW MEXICO, INC.
LANDRY’S SEAFOOD HOUSE—NEW ORLEANS, INC. LANDRY’S SEAFOOD HOUSE—NORFOLK,
VIRGINIA, INC. LANDRY’S SEAFOOD HOUSE—NORTH CAROLINA, INC. LANDRY’S SEAFOOD
HOUSE—OHIO, INC. LANDRY’S SEAFOOD HOUSE—OKLAHOMA, INC. LANDRY’S SEAFOOD
HOUSE—PENNSYLVANIA, INC. LANDRY’S SEAFOOD HOUSE—REDONDO BEACH, INC. LANDRY’S
SEAFOOD HOUSE—SAN LUIS, INC. LANDRY’S SEAFOOD HOUSE—SOUTH CAROLINA, INC.
LANDRY’S SEAFOOD HOUSE—UTAH, INC. LANDRY’S SEAFOOD HOUSE—VIRGINIA, INC. LANDRY’S
SEAFOOD INN & OYSTER BAR, INC. LANDRY’S SEAFOOD INN & OYSTER BAR—GALVESTON, INC.
LANDRY’S SEAFOOD INN & OYSTER BAR—KEMAH, INC. LANDRY’S SEAFOOD INN & OYSTER
BAR—SAN ANTONIO, INC. LANDRY’S SEAFOOD INN & OYSTER BAR—SUGAR CREEK, INC.
LANDRY’S SEAFOOD KEMAH, INC. LANDRY’S SEAFOOD & STEAK HOUSE—CORPUS CHRISTI, INC.
LANDRY’S TRADEMARK, INC. LCH ACQUISITION, INC. LNY-IOWA, INC. LSRI HOLDINGS,
INC. MARINA ACQUISITION CORPORATION OF FLORIDA, INC. NEVADA AQUARIUM, INC. OCEAN
BLUE INDUSTRIES, INC. RAINFOREST CAFE, INC.

 

-25-



--------------------------------------------------------------------------------

RAINFOREST CAFE, INC.—BALTIMORE COUNTY RAINFOREST CAFE, INC.—CHA CHA RAINFOREST
CAFE, INC.—KANSAS RAINFOREST TRADEMARK, INC. SALTGRASS, INC. SEAFOOD HOLDING
SUPPLY, INC. SUMMIT AIRCRAFT SERVICES, INC. SUMMIT ONE NETWORK, INC. SUMMIT
SEAFOOD SUPPLY, INC. SUMMIT SUPPLY, INC. WEST END SEAFOOD, INC. WILLIE G’S
GALVESTON, INC. WILLIE G’S POST OAK, INC. WSI FISH LIMITED    

BY:

  Saltgrass, Inc., General Partner of WSI Fish Limited

By:

       

Name:

 

Steven L. Scheinthal

   

Title:

 

Secretary

 

-26-



--------------------------------------------------------------------------------

The foregoing Agreement is hereby acknowledged and accepted as of the date first
written above.

 

WACHOVIA CAPITAL MARKETS, LLC BANC OF AMERICA SECURITIES, LLC DEUTSCHE BANK
SECURITIES SCOTIA CAPITAL (USA) INC. BB&T CAPITAL MARKETS,     A DIVISION OF
SCOTT AND STRINGFELLOW, INC. By:   Wachovia Capital Markets, LLC By:        

Name:

   

Title:

 

-27-